DETAILED ACTION
Status of the Application
1.	This communication is a final rejection in response to the filing of the applicant’s amendments/remarks on 02/24/2022. The present application is being examined under the pre-AIA  first to invent provisions. This application is a Continuation of application 16/828,410 (now US Patent 11,114,895).
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Partovi US Patent Application Publication (US 2009/0096413 A1).
Regarding claim 1, Partovi discloses a pinless power plug (receiver device for Fig 73-74) for receiving wireless power from a pinless power jack (charger/power supply 1094, 1098 in Fig 73-74) (see also Figs 1-2, 8,9, 11, 55-57,73-74; par. [0499]-[0514]), the pinless power plug (receiver device for Fig 73-74) comprising:
at least one secondary coil (see receiver coil described in par. [0499] and [0507]) for inductively coupling with a primary coil (PCB coil in Fig 73-74), 
wherein the primary coil (PCB coil in Fig 73-74) is associated with the pinless power jack (charger/power supply 1094, 1098 in Fig 73-74), and wherein the primary 
one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) arranged around the perimeter of the at least one secondary coil (see receiver coil described in par. [0499] and [0507]) in an annular configuration concentric and non-overlapping with the at least one secondary coil (see receiver coil described in par. [0499] and [0507]) (See figs 73-74 disclosing the Ring Magnet anchor is arranged around the perimeter of the PCB coil, and the same configuration is on the receiver, see par. [0499] and [0507]), 
wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are configured to magnetically couple with one or more magnetic snags in the pinless power jack (charger/power supply 1094, 1098 in Fig 73-74) (see Figs 1-2, 11, 73-74; par. [0497]-[0513], 499: “By attaching one magnet to around the charger and/or power supply coil and another magnet with opposing polarity to the receiver coil, the two coils can easily be aligned with minimal effort by the user.”).

    PNG
    media_image1.png
    349
    573
    media_image1.png
    Greyscale

structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Partovi discloses the pinless power plug of claim 1, wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are configured to magnetically couple with the one or more magnetic snags (see magnetic ring for receiver coil described in par. [0499] and [0507]) and maintain alignment between the at least one secondary coil (see receiver coil described in par. [0499] and [0507]) and the primary coil (PCB coil in Fig 73-74) (see Figs 73-74; par. [0086], [0135]-[0136], [0429], [0495]-[0513]).

Regarding claim 4, Partovi discloses the pinless power plug of claim 1, wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are identical (see Figs 73-74; par. [0436], [0507]-[0509]).
Regarding claim 5, Partovi discloses the pinless power plug of claim 1, wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are not identical (see Figs 73-74; par. [0436], [0507]-[0509]).
Regarding claim 6, Partovi discloses the pinless power plug of claim 1, wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are such that, when magnetically coupled with the one or more magnetic snags, multiple discrete alignment angles are provided (see Figs 73-74; par. [0436], [0507]-[0509]).
Regarding claim 7, Partovi discloses the pinless power plug of claim 1, wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are such that the pinless power plug (receiver device for Fig 73-74) maintains alignment with the pinless power jack through 360 degrees of rotation about a central axis (see Figs 73-74; par. [0436], [0507]-[0509], particularly fig 73 for disclosing central symmetry between the two parts is retained and the parts can be rotated with respect to each other while keeping alignment for optimum operation).
Regarding claim 8, Partovi discloses the pinless power plug of claim 1, wherein the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) align with the one or more magnetic snags when the pinless power plug (receiver device for Fig 73-74) is placed on the pinless power jack (charger/power supply 1094, 1098 in Fig 73-74) (see Figs 1-2, 11, 73-74; par. [0497]-[0513]).
Regarding claim 9, Partovi discloses the pinless power plug of claim 1, wherein one or more of the magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are permanent magnets (see Figs 1-2, 11, 73-74; par. [0094], [0135], [0370]).
Regarding claim 10, Partovi discloses the pinless power plug of claim 1, wherein one or more of the magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) are electromagnets (see Figs 1-2, 11, 73-74; par. [0094], [0135], [0370]).
Regarding claim 11, Partovi discloses a pinless power jack (charger/power supply 1094, 1098 in Fig 73-74) for transmitting wireless power to a pinless power plug (receiver device for Fig 73-74) (see also Figs 1-2, 11, 73-74), the pinless power jack (charger/power supply 1094, 1098 in Fig 73-74, par. [0499]-[0514]) comprising:
at least one primary coil (PCB coil in Fig 73-74), shielded on a side of an insulating layer (see par. [0105], [0126]), for inductively coupling with a secondary coil (see receiver coil described in par. [0499] and [0507]) associated with the pinless power plug (receiver device for Fig 73-74), wherein the secondary coil (see receiver coil described in par. [0499] and [0507]) is on a different side of the insulating layer (see Figs 1-2, 11, 55-57, 73-74, par. [0499]-[0514]); and
one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) arranged around the perimeter of the at least one primary coil (PCB coil in Fig 73-one Ring Magnet around PCB coil in Fig 73-74) are configured to magnetically couple with one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) in the pinless power plug (receiver device for Fig 73-74) (see Figs 1-2, 11, 73-74; par. [0497]-[0513], 499: “By attaching one magnet to around the charger and/or power supply coil and another magnet with opposing polarity to the receiver coil, the two coils can easily be aligned with minimal effort by the user.”).

    PNG
    media_image2.png
    451
    741
    media_image2.png
    Greyscale





structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 12, Partovi discloses the pinless power jack of claim 11, wherein the one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are configured to magnetically couple with the one or more magnetic anchors (see one Ring Magnet around PCB coil in Fig 73-74) and maintain alignment between the at least one primary coil (PCB coil in Fig 73-74) and the secondary coil (see receiver coil described in par. [0499] and [0507]) (see Figs 73-74; par. [0086], [0135]-[0136], [0429], [0495]-[0513]).

Regarding claim 14, Partovi discloses the pinless power jack of claim 11, wherein the one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are identical (see Figs 73-74; par. [0436], [0507]-[0509]).
Regarding claim 15, Partovi discloses the pinless power jack of claim 11, wherein the one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are not identical (see Figs 73-74; par. [0436], [0507]-[0509]).
Regarding claim 16, Partovi discloses the pinless power jack of claim 11, wherein the one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are such that, when magnetically coupled with the one or more magnetic anchors, multiple discrete alignment angles are provided (see Figs 73-74; par. [0436], [0507]-[0509]).
Regarding claim 17, Partovi discloses the pinless power jack of claim 11, wherein the one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are such that the pinless power jack (charger/power supply 1094, 1098 in Fig 73-74) maintains alignment with the pinless power plug (receiver device for Fig 73-74) through 360 degrees of rotation about a central axis (see Figs 73-74; par. [0436], [0507]-[0509], particularly fig 73 for disclosing central symmetry between the two parts is retained and the parts can be rotated with respect to each other while keeping alignment for optimum operation).
one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are arranged to have a configuration such that the one or more magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) align with the one or more magnetic anchors when the pinless power plug (receiver device for Fig 73-74) is placed on the pinless power jack (charger/power supply 1094, 1098 in Fig 73-74) (see Figs 1-2, 11, 73-74; par. [0497]-[0513]).
Regarding claim 19, Partovi discloses the pinless power jack of claim 11, wherein one or more of the magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are permanent magnets (see Figs 1-2, 11, 73-74; par. [0094], [0135], [0370]).
Regarding claim 20, Partovi discloses the pinless power jack of claim 11, wherein one or more of the magnetic snags (see one Ring Magnet around PCB coil in Fig 73-74) are electromagnets (see Figs 1-2, 11, 73-74; par. [0094], [0135], [0370]).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 filed on 02/24/2022 have been considered but are moot because the new ground of rejection applied were necessitated by applicant’s amendment. 
Just for clarification, the new grounds of rejection necessitated by applicant’s claims amendment (“one or more magnetic anchors arranged around the perimeter of the at least one secondary coil in an annular configuration concentric and non-overlapping with the at least one secondary coil”), is clearly disclosed on the structure of Partovi Fig. 73 and 74, the Ring Magnet is around the PCB coil in Figs 73 and 74. 
Fig. 4B and specify the plurality of magnetic anchors and details as shown in Fig 4B.   
Examiner Note
5. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cheng et al (US 7,622,891 B2) discloses a unit for transferring power in an inductive manner to at least one power-receiving device, and a system comprising such a unit and such a device. The unit includes at least one coil structure configured to allow various degrees of translational and rotational freedom of movement of the power-receiving device relative thereto. This provides increased ease of use, since it is not necessary for a user to place the power-receiving device in mechanical or other registration with the unit.

	Quan (US 7,439,862 B2) discloses an antenna array is provided for an RFID reader, which includes a first reader antenna tuned to operate at a first frequency and a second reader antenna tuned to operate at a second frequency different from the first frequency. The first and second antennas are preferably arranged in an overlapping arrangement or an opposing magnetic flux arrangement to reduce the effect of antenna self resonance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836